Citation Nr: 0924268	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to August 1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The Board notes a statement from the Veteran's 
representative, dated in January 2004, requests an increase 
in "s/c knee condition."  See also Statement from 
Representative, dated in February 2005 (asking for continued 
development for a request on the increase for a right knee 
condition).  As the AOJ has not yet adjudicated this issue, 
it is not properly before the Board.  As such, this matter is 
referred to the AOJ for appropriate action.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in January 2004, the appellant requested a Board 
hearing at the local VA office before a Veterans Law Judge of 
the Board regarding the issue on appeal.  A letter from the 
Veteran's representative, received in December 2004, advised 
VA of the Veteran's new address.  A letter to the Veteran, 
dated in May 2005, notified him of a Board hearing scheduled 
for the following month.  However, this hearing notice letter 
was not sent to the Veteran's latest address of record as 
identified in the December 2004 letter.  The record reflects 
that the Veteran failed to report to the June 2005 Board 
hearing.  

Thereafter, a letter from the Veteran's representative, dated 
in July 2006, notes that the Veteran has an appeal pending a 
Travel Board hearing.  It was noted that his Travel Board 
hearing has been pending for "quite some time."  It was 
further noted that the Veteran would accept a Board 
videoconference hearing in lieu of a Travel Board hearing.  
Additionally, a VA Form 119, Report of Contact, with the 
Veteran, dated in March 2009, indicates that he was still 
waiting for a Travel Board hearing.  The Veteran again noted 
that he would accept a videoconference hearing as long as 
this request did not slow down his appeal process.  It was 
further noted that the Veteran lives in Indiana, but he is 
more than willing to commute to Detroit for any hearing 
opportunities. 

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  As the appellant 
has repeatedly expressed a desire to appear in person, the 
Board finds that a remand is necessary to reschedule a 
hearing before a Veterans Law Judge of the Board at the local 
RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing or a videoconference hearing, 
whichever is first available, at the 
local RO before a Veterans Law Judge of 
the Board of Veterans' Appeals, unless 
otherwise notified by the appellant or 
his representative.  Notice of the 
scheduled hearing must be sent to the 
appellant's most recent address of 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



